       Case 2:19-cv-01384-MLCF-JVM Document 115 Filed 08/19/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    JOHNNY TRAWEEK                                 CIVIL ACTION
    VERSUS                                         NO. 19-1384
    MARLIN GUSMAN, ETAL                            SECTION: "F" (1)


                                    SCHEDULING ORDER

       A Preliminary Conference was held on August 18, 2020 for the purpose of
resetting the Pretrial Conference and Trial date, pursuant to this Court’s Order. 1

          Participating were: Williams Most and Bridget Wheeler.

      A Final Pre-trial Conference will be held before the District Judge on
June 24, 2021 at 1:45 p.m. Counsel will be prepared in accordance with the final
Pre-Trial Notice attached.

       Trial will commence the week beginning on Monday, July 12, 2021 at 9:00
a.m. before the District Judge with a jury. Attorneys are instructed to report for trial
no later than 30 minutes prior to this time. The starting time on the first day of a jury
trial may be delayed or moved up because of jury pooling. Trial is estimated to last
4 days.

       Deadlines, cut-off dates, or other limits fixed herein may only be extended by the
Court upon timely motion filed in compliance with the Local Rules and upon a showing
of good cause. Continuances will not normally be granted.




1
    Rec. Doc. No. 108
